Citation Nr: 9913216	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  97-13 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle sprain.

2.  Entitlement to service connection for a low back 
disorder, including spondylosis of L4-L5. 

3.  Entitlement to a rating for vasospastic angina in excess 
of the currently assigned 30 percent rating.

4.  Entitlement to a rating for bilateral knee disability in 
excess of the currently assigned noncompensable rating.

5.  Entitlement to a rating for olecranon bursitis of the 
right elbow in excess of the currently assigned 
noncompensable rating. 

6.  Entitlement to a rating for an adjustment disorder with 
depression and anxiety in excess of the currently assigned 10 
percent rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to 
November 1981, and from January 1982 to April 1996. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions in July 1996 and November 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

The Board notes that the veteran also entered a notice of 
disagreement (NOD) on the issues of entitlement to service 
connection for residuals of a right foot injury, and for 
ratings in excess of 10 percent for gastroesophageal reflux 
with a history of hiatal hernia, and TMJ pain, and that a 
statement of the case (SOC) was issued.  Later, on a 
Statement in Support of Claim form in October 1997, and at a 
personal hearing in October 1997, the veteran effectively 
withdrew appeal of these issues.  Therefore, these issues are 
not currently on appeal to the Board.  See 38 C.F.R. § 20.204 
(1998). 


FINDINGS OF FACT

1.  The record includes a medical diagnosis of current right 
ankle disability, tenosynovitis of the right ankle, and 
medical evidence of a nexus between the veteran's service and 
the current right ankle disability.

2.  The record includes a medical diagnosis of current low 
back disability, including spondylosis of L4-L5, and medical 
evidence of a nexus between the veteran's service and the 
current low back disability.  

3.  Vasospastic angina is primarily manifested by reasonably 
stable variant angina 4 to 5 times a week which requires 
sublingual nitroglycerin.  

4.  The veteran's service-connected bilateral knee 
tenosynovitis is primarily manifested by slight lateral 
subluxation and patellar tendinitis/extension mechanism 
overload.  

5.  Service-connected olecranon bursitis of the right elbow 
is primarily manifested by some thickening of the olecranon 
bursal synovium, with full range of motion, and subjective 
complaints of periodic elbow pain, primarily in the morning 
and with exertional activity or weather changes. 

7.  Service-connected adjustment disorder with depression and 
anxiety is primarily manifested by occupational and social 
impairment with occasional decrease in work efficiency, due 
to symptoms such as depressed and anxious/irritable mood, 
anxiety, and chronic sleep impairment. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for residuals of a right ankle sprain is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for low back disorder, including spondylosis of L4-L5, is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The schedular criteria for a rating in excess of 30 
percent for vasospastic angina have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.104, Diagnostic Code 7099-7005 (1998).

4.  With the resolution of all reasonable doubt in the 
veteran's favor, the schedular criteria for a 10 percent 
rating for left knee disability and a separate 10 percent 
rating for right knee disability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.7, 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Code 5257 (1998). 

5.  The schedular criteria for a compensable rating for 
olecranon bursitis of the right elbow have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Codes 5019-5003-5206/5207 
(1998).

6.  With the resolution of all reasonable doubt in the 
veteran's favor, the schedular criteria for a 30 rating for 
an adjustment disorder with depression and anxiety have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1-4.14, 4.130, Diagnostic Code 9440 (1998); 38 C.F.R. 
§ 4.132, Diagnostic Code 9405 (1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection: Well-Groundedness of Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998). 

Before the Board may address the merits of a veteran's claim, 
however, it must first be established that the claim is well 
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Savage v. Gober, 10 Vet. 
App. 488, 493 (1997); see Epps v. Gober, 126 F.3d 1464, 1468 
(1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also Grottveit, 5 Vet. App. at 93.  

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has indicated that, alternatively, a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage at 
497-98.  That evidence must be medical, unless it relates to 
a condition that the Court has indicated may be attested to 
by lay observation.  Id.  If the chronicity provision does 
not apply, a claim may still be well grounded on the basis of 
38 C.F.R. § 3.303(b) "if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Id at 498.  

A. Residuals of Right Ankle Sprain

The veteran contends that he currently has a right ankle 
disability which is etiologically related to a right ankle 
sprain in service in about 1983, manifested by the 
symptomatology of "pain and discomfort."  Service medical 
records reflect that in May 1982 the veteran complained of 
injury to his legs from a parachute jump, and reported a 
history of right foot fracture; service medical records 
otherwise appear to be negative for right ankle injury or 
treatment.  At numerous periodic examinations, including the 
service separation examination, the veteran entered no 
complaints or history of right ankle injury or 
symptomatology, and physical examinations were negative for a 
right ankle disorder. 

On his Application for Compensation in March 1996, the 
veteran wrote that injury of the "ankles" began in 1982.  
During a VA compensation examination in May 1996, the veteran 
reported that right ankle pain had begun several years prior, 
though he denied any specific trauma, and that he had 
sprained his ankle in the past.  He complained of instability 
of both ankles, primarily of the right ankle.  In May 1996, 
X-ray examination of the right ankle was reported to be 
normal.  The diagnosis was ankle instability, currently 
benign with no evidence of active inflammation or limitation 
of mobility.  

During a VA compensation examination in August 1997, the 
veteran reported that his right ankle had bothered him for a 
number of years since running and jumping in service, that 
the ankle felt like it folded under him and felt real weak.  
Physical examination revealed that the right ankle was stable 
to varus and valgus and anterior-posterior stresses, and had 
full range of motion.  The diagnosis was tenosynovitis of the 
right ankle.  In an addendum to the examination report, the 
VA examiner wrote that the veteran had soft tissue 
conditions, "mainly overuse type syndromes and his symptoms 
stem from his days in the service."

During a personal hearing in October 1997, the veteran 
testified regarding the right ankle that he had experienced 
continuous symptomatology since "maybe" 1983 when he 
experienced a trauma to the right ankle, which included 
swelling during service.  His representative represented that 
the symptomatology was pain due to inflammation.  The veteran 
testified that the last time in service he would have been 
more likely to have problems with the right ankle was two or 
three years prior to service separation.  

As noted earlier, the Board is bound to accept the 
truthfulness of evidence in determining whether a claim is 
well grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  
Accepting the veteran's testimony and the August 1997 medical 
opinion in the VA examination report to be true for the 
purpose of determining whether the veteran has presented a 
well-grounded claim, the Board finds that the requirements of 
a currently diagnosed disability and a medical nexus of 
current right ankle disability to the veteran's service have 
been met.  Accordingly, the Board finds that the veteran's 
claim for service connection for residuals of a right ankle 
injury has met the threshold of being a well-grounded claim.  
38 U.S.C.A. § 5107(a).  This issue is further addressed in 
the REMAND portion of this decision.

B. Low Back Disorder

The veteran contends that he currently has a low back 
disability which is etiologically related to an injury in 
service in 1993.  Service medical records reflect that in 
December 1987 the veteran was treated for complaints of a 
bruised back when a truck he was in drove off the road into a 
ditch.  In May 1989 the veteran was treated for paraspinal 
thoracic muscle strain.  At multiple subsequent periodic 
examinations, including a June 1996 examination, the veteran 
reported no current problems or history of recurrent back 
pain.  

On his Application for Compensation in March 1996, the 
veteran wrote that a low back condition began in 1993.  In 
May 1996, X-ray examination of the lumbosacral spine was 
negative.  During a VA compensation examination in May 1996, 
the veteran reported a five year history of low back pain, 
described as stiffness of the muscles above the pelvis early 
in the morning, though he denied spinal pain or limitation of 
range of motion of the back.  In May 1996, X-ray examination 
of the right ankle was reported to be normal.  The diagnosis 
was flank pain, probably muscle spasms, with no current 
evidence of active inflammation. 

During a VA compensation examination in August 1997, the 
veteran complained of a stiff back.  X-rays of the 
lumbosacral spine showed spondylosis at L4-L5.  Physical 
examination revealed no evidence of instability, tumor, 
infection, spondylolisthesis, or spondylosis.  The diagnosis 
was spondylosis of the lumbar spine with chronic intermittent 
low back pain.  In an addendum to the examination report, the 
VA examiner wrote that the veteran has soft tissue 
conditions, "mainly overuse type syndromes and his symptoms 
stem from his days in the service."

During a personal hearing in October 1997, the veteran 
testified regarding the low back that he experienced many 
parachute jumps in service, and that he currently had low 
back pain.   

Presuming the credibility of evidence in determining whether 
a claim is well grounded, including accepting the medical 
opinion in the VA examination report to be true, the Board 
finds that the requirements of a currently diagnosed 
disability and a medical nexus of current low back disability 
(spondylosis of the lumbar spine with chronic intermittent 
low back pain) to the veteran's service have been met.  
Accordingly, the Board finds that the veteran's claim for 
service connection for a low back disorder has met the 
threshold of being a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  This issue is further addressed in the REMAND 
portion of this decision.

II.  Rating of Service-Connected Disabilities

Initially, the Board notes that the veteran has presented 
claims for ratings in excess of the currently assigned 
ratings that are "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented claims as to 
these issues that are plausible.  The Board is also satisfied 
that all relevant facts have been properly developed.  No 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

In this regard, the Board notes the veteran's 
representative's request for another VA psychiatric 
examination which post-dates the effective date of November 
7, 1996 of the regulations for rating mental disorders.  The 
newly revised rating criteria do not automatically require a 
new examination, however.  The question is whether the 
examination report of record, along with the outpatient 
treatment records, is adequate for rating purposes.  In this 
case, the Board finds that the May 1996 VA examination was 
adequate for rating purposes.  The VA examination recorded 
the veteran's history and current symptomatology, entered 
diagnoses, and assigned a Global Assessment of Functioning 
(GAF) score.  

With regard to the veteran's representative's request for a 
thalium stress test to assist in the rating of his 
vasospastic angina, the regulations do not require such 
specific clinical testing.  The Board finds the May 1996 VA 
examination report and clinical evidence of record adequate 
to rate the veteran's vasospastic angina.  That report noted 
all of the veteran's complaints and reported symptomatology, 
including frequency and severity of anginal complaints, the 
primary rating criteria by which the disability rating is 
made under the appropriate diagnostic code.  

With regard to the veteran's representative's contention that 
the veteran had not been provided range of motion studies 
regarding his service-connected right elbow and bilateral 
knee disabilities, which included considerations under DeLuca 
v. Brown, 8 Vet. App. 202 (1995), the Board finds otherwise.  
The May 1996 VA compensation examination specifically 
provided range of motion testing of the knees and right 
elbow, which included notation of no tenderness with motion.  
See 38 C.F.R. § 4.71a.  Moreover, at the examination, the 
veteran specifically denied weakness or diminished range of 
motion or limitation of motion.  For these reasons, the Board 
finds that a remand for further testing and medical opinion 
regarding limitation of function would be duplicative and is 
not required by the duty to assist the veteran. 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  The Court recently 
held that, in a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a) Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).
(b) More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).
(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).
(d) Excess fatigability.
(e) Incoordination, impaired ability to 
execute skilled movements smoothly.
(f) Pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.  

38 C.F.R. § 4.45.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1998).  When an unlisted disease, injury, 
or residual condition is encountered, requiring rating by 
analogy, the diagnostic code number will be "built up" as 
follows:  The first 2 digits will be selected from that part 
of the schedule most closely identifying that part, or 
system, of the body involved; the last 2 digits will be 
"99" for all unlisted conditions.  38 C.F.R. § 4.27 (1998).

A. Vasospastic Angina 

Diagnostic Code 7005 provides that for arteriosclerotic heart 
disease following typical coronary occlusion or thrombosis, 
or with a history of substantiated anginal attack, where 
ordinary manual labor is feasible, a 30 percent rating is 
appropriate.  For arteriosclerotic heart disease following a 
typical history of acute coronary occlusion or thrombosis, or 
with a history of substantiated repeated anginal attacks, 
where more than light manual labor is not feasible, a 60 
percent rating is warranted.  38 C.F.R. § 4.104.

In this case, the evidence reflects that during service in 
May 1995 the veteran was seen for chest pains.  Testing 
revealed spasms in the left anterrior descending and left 
circumflex coronary arteries.  A medical board determined 
that further military service was precluded. 

During a VA compensation examination in May 1996, the veteran 
reported that he still suffered from chest pain with 
shortness of breath, but that medication had relieved his 
symptoms reasonably adequately, though he continued to 
experience exertional chest pain 4 to 5 times a week, 
requiring sublingual nitroglycerin, but which was not 
functionally limiting.  The veteran reported that he had 
never experienced a myocardial infarction, palpitations, 
syncope, edema, paroxysmal nocturnal dyspnea, or orthopnea.  
The relevant diagnosis was variant angina which was 
reasonably stable, with exertional chest pain.  

Based on this evidence, the Board finds that the veteran's 
vasospastic angina is appropriately rated by analogy to 
Diagnostic Code 7005, which encompasses the symptomatology of 
angina.  38 C.F.R. § 4.20.  The evidence of record reflects 
that the veteran experiences angina 4 to 5 times a week which 
requires sublingual nitroglycerin but which is reasonably 
stable.  

The evidence does not reflect that the veteran has 
experienced a history of substantiated repeated anginal 
"attacks" so that more than light manual labor is not 
feasible.  While the veteran reported that he had not worked 
since service separation, the evidence does not show that 
this is attributable to his vasospastic angina.  Therefore, a 
60 percent rating is is not warranted.  38 C.F.R. § 4.104.

B. Bilateral Knee Disability

Diagnostic Code 5024 provides that tenosynovitis will be 
rated on limitation of motion of the affected part, as for 
degenerative arthritis.  38 C.F.R. § 4.71a (1998). 
Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is non-compensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, and rated as 
a single disability under the diagnostic code for 
degenerative or hypertrophic arthritis.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, an evaluation of 20 
percent may be assigned where there is X-ray evidence of 
involvement of two or more major joints, or two or more minor 
joint groups, with occasional incapacitating episodes.  A 10 
percent evaluation may be assigned in the absence of 
limitation of motion when there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joints.  38 C.F.R. § 4.71a (1998). 

Diagnostic Code 5256 provides that a 30 percent rating is 
appropriate where there is ankylosis with the knee frozen at 
a favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  38 C.F.R. § 4.71a (1998). 

Diagnostic Code 5257 provides that for impairment of the 
knee, when there is a recurrent subluxation or lateral 
instability, a 10 percent rating will be assigned where the 
disability is slight; a 20 percent rating will be assigned 
where the disability is moderate.  38 C.F.R. § 4.71a.

The veteran contends that his bilateral knee disability is 
manifested by pain, aching or discomfort, and swelling.  
During a personal hearing in October 1997, he testified that 
he walked around the neighborhood, and ran, though not well; 
that his knees ached almost daily or for the most part 
constantly, and it hurt to extend them, but they did not 
swell very often; that the pain was primarily when walking or 
driving; and that the right knee was worse than the left, 
which included more pain and cracking.  

During a VA compensation examination in May 1996, the veteran 
complained of occasional swelling of the knees, but denied 
lower extremity weakness or diminished knee range of motion.  
He reported that the last time his knee swelled was five 
years prior.  Physical examination revealed extension of the 
knee to 180 degrees and flexion to 140 degrees.  X-rays 
revealed that both knees were within normal limits.  The 
diagnosis was bilateral knee pain, probable chronic knee 
strain with no evidence of active inflammation or limitation. 

During a VA compensation examination in August 1997, the 
veteran reported that his knees had bothered him for years, 
and complained that his knee caps seemed to float, but denied 
any instability or giving way.  X-rays revealed some lateral 
subluxation of the patella bilaterally in the patellofemoral 
joints, but no evidence of degenerative joint disease.  The 
diagnosis was patellar tendinitis/extension mechanism 
overload, both knees. 

The Board notes that the veteran's bilateral knee disability 
has been rated by the RO using Diagnostic Code 5024 for 
tenosynovitis.  While this was the historically assigned 
diagnosis, the more recent examinations did not result in a 
diagnosis of tenosynovitis.  For these reasons, the Board 
finds that a change of characterization of the veteran's 
service-connected bilateral knee disability from the 
previously diagnosed tenosynovitis is warranted, and the 
veteran's bilateral knee disability would be more 
appropriately rated under Diagnostic Code 5257.  As the 
analysis below demonstrates, this is the rating more 
favorable to the veteran; the application of Diagnostic Code 
5024 (for tenosynovitis) to the veteran's bilateral knee 
disability results in a noncompensable rating, as the 
veteran's bilateral knee disability is manifested by 
essentially full range of motion of the knees, with no 
evidence of ankylosis in any position.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5024-5003-5256.  

The evidence of record reflects that, prior to the August 
1997 VA compensation examination, the veteran's service-
connected bilateral knee disability was primarily manifested 
by subjective complaints of bilateral knee pain with 
activity, with no limitation of range of motion or limitation 
of function.  The veteran's bilateral knee disability was 
found upon the most recent examination in August 1997 to have 
some lateral subluxation of the patella bilaterally in the 
patellofemoral joints, and patellar tendinitis/extension 
mechanism overload, of both knees.  Both the veteran's 
complaints and the most recent clinical findings beginning in 
August 1997 reflect that the veteran experiences bilateral 
knee pain with use, and some lateral subluxation of the 
patella bilaterally.  The Board finds that the symptomatology 
of lateral subluxation of the patella bilaterally would be 
appropriately rated under Diagnostic Code 5257, which 
encompasses recurrent subluxation.  38 C.F.R. § 4.71a.  Based 
on this evidence, the Board finds that, resolving reasonable 
doubt in the veteran's favor, a 10 percent rating for left 
knee disability and a separate 10 percent rating for right 
knee disability is warranted by the evidence of record.  
38 C.F.R. §§ 4.7,  4.71a, Diagnostic Code 5257. 

A rating in excess of 10 percent for right or left knee 
disability, however, is not warranted.  The evidence of 
record does not demonstrate that the veteran's right or left 
knee disability is manifested by "moderate" recurrent 
subluxation or lateral instability.  The evidence reflects 
that at the most recent examination the veteran denied 
instability or giving way of the knees.  Clinical findings 
are otherwise minimal, including no current evidence of 
swelling, inflammation, and minimal limitation of function.  
Additionally, the veteran's complaints consist of pain with 
use, including walking and running.  For the reasons stated, 
a rating in excess of 10 percent for left knee disability and 
10 percent for right knee disability is not warranted by the 
evidence of record.  38 C.F.R. § 4.71a, Diagnostic Code 5257.    

In accordance with the holding of the Court in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Board recognizes that pain 
or weakness may result in additional functional limitation, 
and the Board has noted the veteran's subjective complaints 
of bilateral knee pain with activity.  However, while there 
is subjective reporting of minimal limitation of bilateral 
knee disability, the pain reported by the veteran does not 
result in limitation of range of motion or limitation of 
function beyond the currently assigned separate 10 percent 
ratings for the right and left knee disabilities. The 
evidence reflects that the veteran is able to run, though he 
reports pain associated with running.  The examiner described 
the limitation of function as minimal.  In light of the 
measure of no limitation of motion, the finding of minimal 
limitation of function, and minimal clinical findings, 
including no current evidence of swelling or inflammation, 
the Board finds that the veteran's subjective complaints of 
pain with activity are not productive of limitation of motion 
so as to warrant a rating in excess of the currently assigned 
10 percent ratings for right and left knee disability.  See 
38 C.F.R. § 4.40. 

C. Olecranon Bursitis of the Right Elbow

Diagnostic Code 5019 provides that bursitis will be rated on 
limitation of motion of affected parts, as degenerative 
arthritis.  38 U.S.C.A. § 4.71a.  Diagnostic Code 5003 
provides that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is non-compensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added, and rated as a single disability under 
the diagnostic code for degenerative or hypertrophic 
arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, an evaluation of 20 percent may be 
assigned where there is X-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups, with 
occasional incapacitating episodes.  A 10 percent rating may 
be assigned in the absence of limitation of motion when there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joints.  38 C.F.R. § 4.71a. 

Diagnostic Code 5206 provides that limitation of flexion of 
the forearm to 110 degrees warrants a 10 percent rating.  
Diagnostic Code 5207 provides that limitation of extension of 
the right forearm to 45 degrees warrants a 10 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207. 

In this veteran's case, the evidence reflects that, in August 
1994 the veteran was treated for a red, swollen elbow which 
may have been caused by an insect bite.  

During a VA compensation examination in May 1996, the veteran 
reported that right elbow problems began in service in about 
1994 when he struck his right elbow along the side of a pool 
wall.  He complained that he currently experienced periodic 
elbow pain, primarily in the morning and with exertional 
activity.  The veteran denied forearm weakness, recent elbow 
swelling, or diminished range of motion, and indicated that 
he was still able to perform activities such as playing 
racquetball.  X-rays of the right elbow were interpreted as 
normal.  The diagnosis was right elbow pain, probable chronic 
lateral epicondylitis with no evidence of active inflammation 
or any limitation. 

During a VA compensation examination in August 1997, the 
veteran complained of impairment of use of the right elbow 
during cold weather, increased pain with a lot of use, 
popping and pain on extension, and occasional swelling.  
Physical examination revealed a prominent olecranon process 
posteriorly, with some thickening of the olecranon bursal 
synovium, but full range of pronation and supination of the 
elbow and full range of motion in flexion and extension of 
the elbow.  X-rays revealed a normal right elbow.  The 
diagnosis was olecranon bursitis of the right elbow.  

During a personal hearing in October 1997, the veteran 
testified regarding his right elbow injury in service; that 
currently his elbow swelled about every other month or so 
depending on the weather; and that during these times the 
right elbow hurt, and he could not straighten out his arm, 
which included daily pain.  

The evidence of record reflects that the veteran's service-
connected olecranon bursitis of the right elbow is primarily 
manifested by some thickening of the olecranon bursal 
synovium, with full range of motion, and subjective 
complaints of periodic elbow pain, primarily in the morning 
and with exertional activity or weather changes.  The 
evidence does not demonstrate that the veteran has limitation 
of flexion of the forearm to 110 degrees, or limitation of 
extension of the right forearm to 45 degrees, so as to 
warrant a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5206, 5207.  For these reasons, the Board finds that 
the schedular criteria for a compensable rating for olecranon 
bursitis of the right elbow have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Codes 5019-5003, 5206, 5207. 

In accordance with the holding of the Court in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Board recognizes that 
weakness or pain on motion may result in additional 
functional limitation, and the Board has noted the veteran's 
complaints of periodic right elbow pain, primarily in the 
morning and with exertional activity or weather changes.  
However, while there is subjective reporting of minimal 
limitation of right elbow function, compensable impairment is 
not supported by adequate pathology.  Clinical findings 
included no evidence of active inflammation or any 
limitation.  The veteran reported that the symptomatology 
complained of was occasional, depending upon use and the 
weather, and swelled only about every other month or so.  
Clinical findings include the measure of full range of 
motion.  See 38 C.F.R. § 4.40.  Therefore, a compensable 
rating based on limitation of motion or function due to right 
elbow pain or weakness is not warranted.  

D. Adjustment Disorder with Depression and Anxiety

The Board notes that by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, including 
an adjustment disorder, as set forth in 38 C.F.R. § 4.125 to 
4.132 (redesignated as 38 C.F.R. §§ 4.125-4.130).  See 61 
Fed. Reg. 52695-52702 (1996).  Where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The RO has rated the veteran's service-connected 
adjustment disorder with anxiety and depression only under 
the criteria in effect from November 7, 1996.  While the RO 
has not rated the veteran's adjustment disorder with anxiety 
and depression under the rating criteria in effect through 
November 6, 1996, the Board finds that there was no prejudice 
to the veteran in the failure to do so.  The veteran has been 
afforded notice of the need to submit evidence or argument on 
the question of his current degree of psychiatric impairment, 
has been afforded the opportunity to present such evidence, 
and, in fact, at a personal hearing, presented testimony 
regarding his psychiatric impairment.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  Moreover, the Board finds 
that the rating criteria in effect from November 7, 1996 is 
the most favorable to the veteran, as the specified criteria 
of depression, anxiety, and chronic sleep disorder, in this 
veteran's case, warrants a higher rating. 

Under the revised criteria of Diagnostic Code 9205, effective 
from November 7, 1996, 38 C.F.R. § 4.130, psychiatric 
disabilities are evaluated in accordance with the General 
Rating Formula for Mental Disorders.  Under that formula, a 
10 percent rating is warranted for an occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events). 

Effective from April 1996, service connection was established 
for adjustment disorder with depression and anxiety, rated as 
10 percent disabling.  The veteran, by his appeal, contends 
that a higher rating is warranted, though neither he nor his 
representative has stated why a higher rating would be 
warranted.  The representative has raised duty to assist 
issues, which have been dealt with above. 

The evidence of record reflects that, during a VA 
compensation examination for mental disorders in May 1996, 
the veteran reported that he had plans to attend a university 
and study electrical engineering.  He complained of poor 
sleep with initial insomnia and worrying about things, 
decreased energy and intiative, having a short-tempered mood 
and feeling down, and anger towards the Army.  Objective 
findings included a depressed and somewhat anxious/irritable 
mood.  The diagnosis was an adjustment disorder with 
depression and anxiety.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 60.  The examiner 
included in the diagnosis that he believed that the veteran's 
sleep problems were related to depressive and anxiety 
symptoms surrounding his adjustment to his medical problems 
and early release from the military.  

VA outpatient treatment records in 1997 reflect the veteran's 
complaints of difficulty adjusting to civilian life, sleep 
impairment, feeling depressed, of being short-tempered and 
impatient, and of work-related stress.  The veteran indicated 
that he was the plant supervisor on the day shift, and the 
history reflects that he was attending psychotherapy.  

During a personal hearing in October 1997, the veteran 
testified that he did not relate to people, and did not sleep 
at night unless he took sleeping pills.  

The veteran's adjustment disorder with depression and anxiety 
is primarily manifested by occupational and social impairment 
with occasional decrease in work efficiency, due to symptoms 
such as depressed and anxious/irritable mood, anxiety, and 
chronic sleep impairment, criteria appropriate to a 30 
percent rating under the rating criteria in effect since 
November 7, 1996.  In considering the level of impairment 
attributable to the veteran's service-connected adjustment 
disorder with depression and anxiety, the Board notes the GAF 
score assigned to the veteran was 60.  The GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness," and is based on all of the veteran's psychiatric 
impairments.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  A 51 to 60 GAF score indicates 
"moderate" symptoms or "moderate difficulty in social, 
occupational, or school functioning."  Carpenter  v. Brown, 
8 Vet. App. 240, 242 (1995).  The Board finds that this 
symptomatology is sufficient to raise a question as to which 
of two ratings shall be applied.  Therefore, as the 
disability picture more nearly approximates the criteria 
required for a 30 percent rating, a 30 percent rating will be 
assigned.  38 C.F.R. §§ 4.7, 4.130.  

A rating in excess of 30 percent is not warranted, however, 
as the evidence does not demonstrate that the veteran's 
adjustment disorder with depression and anxiety is manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; or difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.  Evidence of the one symptom of disturbances 
of motivation and mood, in the absence of clinical findings 
or other reported symptomatology to warrant an increased 
rating, does not warrant a 50 percent rating.  38 C.F.R. 
§ 4.130. 

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
rating issues on appeal which were not granted, or for the 
periods not granted, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1998).


ORDER

The veteran's claim of service connection for residuals of a 
right ankle sprain is well grounded. 

The veteran's claim of service connection for a low back 
disorder, including spondylosis of L4-L5, is well grounded. 

A rating for vasospastic angina in excess of the currently 
assigned 30 percent rating is denied. 

A 10 percent rating for right knee disability is granted, 
subject to governing criteria for the payment of monetary 
awards. 

A 10 percent rating for left knee disability is granted, 
subject to governing criteria for the payment of monetary 
awards. 

A rating for olecranon bursitis of the right elbow in excess 
of the currently assigned noncompensable rating is denied. 

A 30 percent rating for an adjustment disorder with 
depression and anxiety is granted, subject to governing 
criteria for the payment of monetary awards. 


REMAND

Having found the veteran's claim of entitlement to service 
connection for residuals of a right ankle sprain and a low 
back disorder, including spondylosis of L4-L5, to be well-
grounded, the duty to assist the veteran arises.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995).  This duty includes a 
thorough and contemporaneous medical examination based on a 
review of the claims file and an accurate history when such 
review is necessary to ensure a fully informed examination or 
to provide an adequate basis for the examiner's findings and 
conclusions.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); VAOPGCPREC 20-95. 

Moreover, while the August 1997 diagnoses and medical nexus 
opinion by the VA physician were sufficient evidence to find 
the veteran's claims for service connection for residuals of 
a right ankle sprain and a low back disorder to be well 
grounded, the basis of the nexus opinion is unclear.  The 
August 1997 report of examination does not indicate that the 
VA examiner at any time reviewed the claims file, including 
the service medical records; the history appears to have been 
taken from the veteran.  In this regard, the Court has held 
that a medical opinion rendered by a physician who did not 
review the veteran's service medical records or any other 
relevant documents which would enable him to form an opinion 
on the issue of service connection on an independent basis is 
"immaterial."  Elkin v. Brown, 5 Vet. App. 474, 478 (1993).    

With regard to the August 1997 diagnosis of spondylosis of 
the lumbar spine with chronic intermittent low back pain, the 
Board notes that, in an addendum to the examination report, 
the VA examiner noted that X-rays of the lumbar spine showed 
spondylosis at L4-L5, but also concluded that there was no 
evidence of spondylosis.  Therefore, clarification regarding 
whether the veteran has a current disability of the low back, 
including spondylosis, would be helpful.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be afforded the 
appropriate orthopedic examination to 
determine the nature and etiology of his 
residuals of a right ankle sprain and a 
low back disorder, including spondylosis 
of L4-L5.  The claims file must be made 
available to the examiner(s) for review 
in conjunction with the examination(s), 
and all indicated special studies and 
tests should be accomplished.  The 
examiner(s) should be requested to state 
the following medical opinions:  
a) Does the veteran have current 
disabilities of the right ankle and low 
back, including spondylosis of L4-L5 of 
the low back?
b) If the veteran is found to have a 
current disability of the right ankle or 
low back, what is the etiology of any 
current disability of the right ankle or 
low back?  Is it at least as likely as 
not that such current disability is 
etiologically related to service, 
including to parachute jumps in service?  
If the examiner(s) are unable to answer 
any of the questions, the reasons should 
be clearly stated. 

3.  The RO should then adjudicate on the 
merits the veteran's remanded claims 
service connection for residuals of a 
right ankle sprain and service connection 
for a back disorder.  If the RO's 
determination remains adverse to the 
veteran, then the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review. 

The purpose of this remand is to clarify the current medical 
diagnoses and obtain medical nexus opinions based upon a 
thorough review of the record.  The Board intimates no 
opinion as to the eventual determinations to be made in this 
case. 


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

